Citation Nr: 1227983	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the benefit sought.  

The Veteran requested in his substantive appeal that he be afforded a hearing before a Member of the Board at the RO ("Travel Board" hearing).  The Veteran was duly scheduled to testify by videoconference in March 2011, but the record reflects that he cancelled that hearing, and requested his appeal to be decided without a hearing.  The Veteran's request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The evidence of record fails to reflect that the Veteran has a penile deformity. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.41, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The issue of a higher rating for the Veteran's service-connected erectile dysfunction arises from the Veteran's disagreement with the initial evaluation assigned with the grant of service connection.  Courts have held that where the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As the Veteran's present appeal relates to the downstream issues of the assigned disability evaluation, further VCAA notice is not required.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained.  The Veteran has also been provided an appropriate VA examination and he has not identified or suggested any additional records VA should seek to obtain on his behalf.  Further, the Veteran has declined a hearing related to his respective claim.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.


Laws & Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.2, 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating, (September 8, 2009).  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran presently seeks an initial compensable disability evaluation for erectile dysfunction. 

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power" under Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2010).  The RO assigned a noncompensable rating for the Veteran's erectile dysfunction.  Diagnostic Code 7522 provides that a 20 percent rating is assigned based on evidence of penis deformity with loss of erectile power.  Id. Thus, a compensable rating for erectile dysfunction requires both deformity of the penis and loss of erectile power, and having only one or the other of these two criteria is insufficient.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (stating that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met). 

In the instant case, the relevant evidence, including the Veteran's March 2010 genitourinary examination and VA treatment records show that the Veteran has loss of erectile power; however, no deformity of the penis has been objectively shown nor alleged by the Veteran.  Specifically, the March 2010 examination reflects that the Veteran's genitalia, including his penis, were clinically assessed as normal.  

The Board acknowledges that the Veteran is competent to report the severity of his erectile dysfunction symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  As such, the Board takes notice of the Veteran's contention that he has been treated for erectile dysfunction in the past, and is now unable to take the medications that had worked effectively in the past due to his heart problems.  See Informal Hearing Presentation dated November 2011.  However, he does not allege to have a penile deformity, and the clinical assessments of record, fail to reflect the requisite objective medical findings warranting the assignment of an increased rating. 

Thus, since the Veteran has erectile dysfunction but no penile deformity, a schedular compensable rating is not warranted under Diagnostic Code 7522.  Accordingly, the Veteran's appeal of this issue is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's erectile dysfunction disability.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Board finds that the rating criteria contemplates the Veteran's erectile dysfunction manifested with loss of erectile power, but without any penile deformity.  The rating criteria reasonably describe the Veteran's erectile dysfunction disability level and symptomatology and provide for a higher rating; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case does not argue, and review of the record does not show, that his erectile dysfunction renders him unemployable.  The Board accordingly finds a claim for TDIU is not raised by the rating decision on appeal.

In sum, the Board has found the criteria for compensable rating for erectile dysfunction are not met; accordingly the claim must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial compensable disability evaluation for erectile dysfunction is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


